Per Curiam.

The defendant, ás respecté' the title to the premises, stands in the same situation as the Baldwins, from whom he took the possession of the parcel of land,, for which the action of ejectment was brought, The defendant in an action of ejec tment cannot,, by giving up, the possession to a third person, after the commencement of the suit, defeat the effect of the recovery. It,is. perfectly well settled that a recovery In ejectment,: as far as respects the right to mesne profits, is conclusive of the title, as to the land possessed by the defendant when the action was brought, into whose hands soever it may subsequently pass, by transmutation Of the possession from the defendant in ejectment.
The plaintiff must have-judgment.